 1                                                                     The Honorable James L. Robart
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9                                                            No. CR21-071JLR
       UNITED STATES OF AMERICA,
10                                                            ORDER GRANTING AGREED
                                           Plaintiff,         MOTION TO PROCEED WITH PLEA
11
                           v.                                 HEARING BY VIDEO CONFERENCE
12
13     MICHAIL WILSON,
14                                        Defendant.
15
16
             Having considered the record and the parties’ agreed motion, along with the
17
     General Orders currently in effect, the Court FINDS that the delays in the ultimate
18
     resolution of this case would cause “serious harm to the interests of justice,” CARES Act,
19
     § 15002(b)(2)(A).
20
             Therefore, the Court GRANTS the parties’ motion to proceed with the plea
21
     hearing on Monday, April 26, 2021 at 1:00 p.m. by way of remote hearing.
22
             DATED this 21st day of April, 2021.
23
24
25
                                                                A
                                                              ___________________________
                                                              JAMES L. ROBART
                                                              United States District Court Judge
26
   Presented by:
27 s/ Thomas M. Woods
   THOMAS M. WOODS
28
   Assistant United States Attorney
     Order to Proceed with Plea Hearing By Video Conference
     United States v. Wilson, CR21-071JLR - 1
